Title: To Thomas Jefferson from Thomas Leiper, 12 November 1806
From: Leiper, Thomas,Carson, James
To: Jefferson, Thomas


                        
                            November 12th. 1806.
                        
                        The undersigned, a Committee appointed for the purpose by the democratic Citizens of the City and County of
                            Philadelphia   in obedience to sentiment as well as duty, and with the frankness and dignity becoming members of a free
                            Community, offer to you their earnest wishes and their warmest feelings—
                        They have heard, and not without sensations of sincere regret, that it is your intention to retire from the
                            office which you hold, and which you have filled with so much honor to yourself and benefit to your Country, to the shade
                            of private life; after the present constitutional period of your service shall have expired—To an event so pregnant with
                            disorganization and mischief, the undersigned cannot look forward but with the most sorrowful apprehension; and although
                            they are friends of the principle of rotation in office as a general rule in a free Government, yet they are obliged to
                            acknowledge; that the affairs of our common Country require an exception in the present crisis and the present instance—
                        Before you ascended the Executive chair, the doctrines of republicanism and the rights of man were proscribed
                            as heretical, and the fashion was rapidly progressing of contempt for the Sovereign people— Representative Government was
                            considered as an idle and visionary theory, an Utopian system, unsuited to man’s disposition or capacity, and calculated
                            rather for the closet of the philosopher, than the sphere of human fallibility—Measures, in coincidence with such
                            traiterous speculations, were suggested and put into operation— The machinery of oppression was fast forming, and time
                            alone was wanting to give it complete organization and effect. Already did we see provisional armies, eight per cent
                            loans, increase of national debt and expenditure, direct taxes, praetorian cohorts, judicial inquisition and proscription,
                            alien and sedition laws, and governmental insurrections, when, by a mighty effort of the virtue and patriotism of the
                            people, you were called to the first office among freemen, and looked up to as the protector of their rights
                        The commencement of a new and auspicious era under your administration revived the hopes of virtue, and
                            appal’d the enemies of liberty—Practise confounded and put to shame their traiterous theories, and the content,
                            tranquillity and prosperity of the people furnished sensible demonstration of the excellence of the Republican system
                            under a republican President. While the work of patriotism and virtue is yet incomplete; while the immortal truths
                            contained in the declaration of independence are hastening to maturity; while the hand of the master is alone wanting to
                            finish the column of liberty, shall we, can we consent to commit it to other hands? A duty the undersigned owe to
                            themselves, to their friends, to their Country—all, all forbid their concurrence in the transfer!
                        The political horizon is not yet cleared of its clouds. In this State, the common enemy, aided and abetted by
                            men, who have abused your confidence, although supported by your patronage and the public bounty, have made inroads upon
                            the democratic cause, and have put to hazard its existence—Pretexts the most groveling, and artifice the most gross have
                            been employed to cover the design, while every engine, which sophistry could devise and union could combine, was used to
                            secure the effect. To combat federalism under all its various shapes and influence, with its attendant train of federal
                            officers, required a mighty effort; but nothing can be too difficult for virtue to atchieve or for patriotism to
                            accomplish; happily, therefore, for our Country, the coalition of treachery and federalism had but a partial and momentary
                            triumph—The flow of public and virtuous indignation has succeeded the ebb of principle, and again we behold the
                            democratic cause rising to its former and destined level: with the aid of your countenance and patronage it will overflow
                            and fertilize our land—
                        To discomfit faction; to remedy the evils under which we still labour; to give permanency to the legitimate
                            principles of our political institutions; to secure tranquillity and peace to our Country; and to place the democratic
                            cause beyond the reach of the enemies of liberty, are among the reasons of the undersigned for urging your continuance,
                            another period, as the President of the United States—
                        The patriotism which you have always displayed leaves them no room to doubt your disposition to render
                            service when your Country’s good requires it, the undersigned, therefore, cherish the expectation, that you will gratify
                            the wishes of the democratic people of the United States by permitting your name to be placed on the list of candidates,
                            at the next period of election
                        The undersigned beg you to accept the assurance of their sincere respect and regard, and they pray God to
                            protect and preserve you.
                        By Order of the Committee
                        
                            Thomas Leiper Chairman
                            Jmes Carson Secretary
                        
                    